Citation Nr: 1514519	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Mercy Hospital in Independence, Kansas on January 12, 2012.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Wichita, Kansas VA Medical Center (VAMC).   

In August 2013, a Board hearing was held before the undersigned; a transcript of the hearing is of record.    


FINDINGS OF FACT

 1.  The Veteran underwent treatment at the Mercy Hospital emergency room for cellulitis of the groin area on January 12, 2012.    

2. The symptomatology from which the Veteran was suffering on that day was of such a nature that a prudent layperson would reasonably expect the absence of immediate medical treatment to result in serious bodily harm. 

3. The Veteran has credibly reported that a VA or federal facility was not feasibly available to provide the treatment.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred for treatment at Mercy Hospital on January 12, 2012 have been met.  38 U.S.C.A. 
§ 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Veteran has applied for payment or reimbursement of medical expenses he incurred while receiving treatment at the Mercy Hospital emergency room in Independence, Kansas on January 12, 2012 for cellulitis of the leg.  As there is no indication that this condition constitutes a service-connected disability, this claim is governed by 38 U.S.C.A. § 1725 and the accompanying regulations found at 38 C.F.R. § 17.1000-1008, which pertain to emergency treatment received at a non-VA facility for non-service connected disabilities. 

Generally, in order to be eligible for payment or reimbursement for emergency services under such circumstances, a Veteran must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The Board notes that in adjudicating the claim, the VAMC simply found that a VA facility was feasibly available to provide the treatment.  Thus, it essentially conceded that the other conditions for payment or reimbursement of the expenses incurred under section 1725 had been met.  Also, the care in question was received at an emergency department and the Veteran's testimony has clearly established that he had a reasonable belief that delay in seeking medical treatment would result in serious harm.  38 C.F.R. § 17.1002(a), (b).  In this regard, he has noted that on the morning of January 12th, he awoke with pain in his right groin and a lump about two inches long, half an inch wide and sticking up about half an inch that felt hot to the touch.  He also noted that after a previous heart attack, he had had an angioplasty with incision to this right groin area that had subsequently resulted in significant bleeding.  Thus, when he saw the lump in that same area, he was panicked, thinking that he would once again experience significant bleed from this area.  Given this past medical history, the Board finds that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and thus, would have sought the emergency room treatment, just as the Veteran did.  38 C.F.R. § 17.1002(b).  

Regarding whether a VA facility was reasonably available, the Veteran has credibly reported that when he experienced a lump in the groin, at home in Independence, Kansas, he initially called the Parsons Community based outpatient clinic in Parsons, Kansas.  A Parsons Clinic staff person then instructed him to go to the emergency room.  The Veteran also indicated that it would have been almost impossible for him to see a doctor at the Parsons clinic, as being seen there requires a previously scheduled appointment.  Additionally, he has credibly reported that the nearest VA emergency room was located at the Wichita, Kansas VAMC, more than 100 miles away and that he did not feel up to driving that far.  Given the inaccessibility of the Parsons clinic for emergent treatment; the significant distance to the Wichita VAMC; the Veteran's uncertainty concerning whether he was having a recurrence of severe pathology; and the Veteran's panicked state, the Board finds that an attempt to use a VA facility to provide the emergency room care on January 12th would not have been considered reasonable by a prudent layperson.  Accordingly, under the controlling regulation, a VA facility was not feasibly available to provide the treatment for the Veteran's cellulitis on January 12, 2012.  38 C.F.R. § 17.1002(c).   

Further, as alluded to above, there is no indication that the Veteran was not enrolled in the VA health care system with receipt of medical services within the last 24 months.  Additionally, he is reasonably shown to be financially liable for the emergency treatment and not to have coverage under health plan contract for payment or reimbursement of any of the costs of the treatment.   Moreover, there is no indication that the cellulitis was caused by an accident or work-related injury or that the Veteran would be eligible for reimbursement under 38 U.S.C.A. § 1728 (as this provision essentially applies only to emergency treatment for service-connected disabilities).  38 C.F.R. § 17.1002(d-h).  Accordingly, all the applicable criteria under section 1725 are met and payment or reimbursement of the costs of the treatment received at Mercy Hospital on January 12, 2012 is warranted.  Id.    


ORDER

Payment or reimbursement for medical expenses incurred at Mercy Hospital in Independence, Kansas on January 12, 2012, subject to the regulations governing the payment of monetary awards.
  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


